PLOTKIN, Judge.

WRIT GRANTED WITH ORDER

Relator pled guilty to a multiple bill of information. She signed a guilty plea form which contained the following language.
I understand that I am entitled to a full transcript of this Boykin proceeding and, if applicable, the multiple bill proceeding, and I am hereby waiving my right to this/these transcripts.
She now requests a copy of her Boykin transcript, which the trial court denied.
The Louisiana Supreme Court has mandated that Boykin transcripts are to be provided to indigent defendants, in order that they meet there burden of proof when seeking post-conviction relief. State ex rel Melvin Allen v. Becker, 501 So.2d 203 (La.1987). Until the Supreme Court modifies this requirement, indigent defendants are absolutely entitled, without charge, to a copy of their Boykin transcript.
The trial court and Sandy Labourdette, C.S.R., are ordered to furnish relator with a copy of the Boykin transcript of April 26, 1988, and the multiple offender transcript of May 11, 1988, within 60 days of this order.